Citation Nr: 0920832	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-03 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of fracture of the cervical spine.

2.  Entitlement to a rating in excess of 20 percent for 
laceration of the popliteal artery and veins.

3.  Entitlement to a rating in excess of 10 percent for 
headaches associated with residuals of fractures of the 
cervical spine, prior to November 28, 2008, and in excess of 
30 percent thereafter.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in July 2003 and 
April 2007 by the Buffalo, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The issues on 
appeal were remanded for additional development in March 
2008.

The Board notes that the issue of entitlement to an increased 
rating for headaches was remanded in March 2008 for the 
issuance of a statement of the case.  A March 2009 rating 
decision granted an increased 30 percent rating effective 
from November 28, 2008, and the issue of entitlement to a 
higher increased rating was addressed in an April 2009 
supplemental statement of the case.  The Board notes, 
however, that a statement of the case was not issued and that 
the Veteran was not adequately notified of the action 
necessary to perfect his appeal as to this matter.  VA 
regulations provide that a supplemental statement of the case 
may not be used to announce a decision or to respond to a 
notice of disagreement.  38 C.F.R. § 19.31 (2008).  
Therefore, this issue must be remanded again for the issuance 
of a statement of the case.

The issue of entitlement to a rating in excess of 10 percent 
for headaches associated with residuals of fracture of the 
cervical spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  Residuals of fracture of the cervical spine are 
manifested by no more than severe limitation of motion of the 
cervical spine or forward flexion of 15 degrees or less, 
including as a result of pain and dysfunction; there is no 
evidence of ankylosis or a demonstrable deformity of a 
vertebral body.

3.  Laceration of the right popliteal artery and vein is 
manifested by no more than claudication on walking more than 
100 yards and diminished peripheral pulses or ankle/brachial 
index of 0.9 or less.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
residuals of fracture of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5237, 5239, 5243, 
5285, 5287, 5290, 5293 (before and after September 23, 2003).

2.  The criteria for a rating in excess of 20 percent for 
laceration of the right popliteal artery and vein have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.104, Diagnostic Code 7114 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence dated in May 2003, May 2008, and January 2009.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  

For an increased-compensation claim, the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Notice as to these 
matters was provided in January 2009.

The notice requirements pertinent to the issues addressed in 
this decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  Although the evidence does not include 
Doppler studies of the Veteran's right lower extremity, there 
is no indication that pertinent results could be obtained 
presently due to his below the knee amputation.  The Board 
finds the available medical evidence is sufficient for 
adequate determinations.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with these claims would not cause any prejudice 
to the appellant.

Factual Background

Service treatment records show the Veteran sustained a simple 
fracture of the cervical spine and laceration of the right 
popliteal artery and vein in March 1968 when he was struck by 
an automobile.  X-rays revealed a compression fracture of the 
body of the third cervical vertebra.  Surgical treatment 
included excision of a right popliteal arteriovenous fistula 
and fasciotomy of the right lower leg.  The cervical 
vertebrae at C2, C3, and C4 were fused in May 1968.  On 
examination prior to hospital discharge, the Veteran 
complained of mild leg pain on prolonged walking or standing.  
A medical board subsequently found the Veteran was no longer 
fit for service.

A June 1969 rating decision established service connection 
for the residuals of a cervical spine fracture and residuals 
of laceration of the right popliteal artery and vein.  A 20 
percent rating was assigned for the cervical spine disorder 
and a 20 percent rating for the popliteal artery and vein 
disorder.

On VA examination in March 2000, the Veteran complained of 
neck pain and increasing leg problems.   He denied any 
tingling, numbness, or motor weakness.  An examination 
revealed limited neck motion with significant limitation of 
extension and right and left lateral neck motion.  There was 
significant paracervical spasm and discomfort in the strap 
muscles.  The examiner noted there was no evidence of 
weakness or functional loss in the upper extremities.  
Reflexes were symmetric.  There was mild vibratory loss and 
inconsistent proprioceptive testing with full functional 
ability in the right lower leg.  There was no reflex loss or 
asymmetry.  The diagnoses included cervical spine fracture 
with fusion and limitation of motion.  The examiner also 
provided a diagnosis of leg pain with evidence of a very mild 
peripheral neuropathy, but stated it was likely unrelated to 
surgery in service.  

A November 2000 VA rating decision granted an increased 30 
percent rating for the cervical spine disability.  The 
decision also continued a 20 percent rating for the popliteal 
artery and vein disability and continued a 0 percent rating 
for residuals of a right knee fracture.

VA treatment records include a July 2002 electromyography 
(EMG) study report which noted the Veteran complained of 
numbness and tingling in the arms and stiffness in the neck.  
He stated he had night symptoms that were relieved by shaking 
the limbs, muscle relaxants, and analgesics.  An examination 
revealed no atrophy or weakness in upper extremities and 
normal bilateral deep tendon reflexes.  There were positive 
Tinel's signs at the wrist on the median nerve, bilaterally.  
The examiner concluded that the EMG findings of the 
paraspinal muscles were suggestive of radiculopathy versus 
postoperative findings and severe left-sided and moderate 
right-sided carpal tunnel syndrome.  

A June 2003 VA examination report noted the Veteran 
complained of neck pain with occasional pain down the back 
and into the shoulders and arms.  He stated his arms tingled 
and felt weak a couple of times per week lasting 2 hours or 
so and resolving when he laid down.  He noted he had retired 
earlier that month from a factory job mixing glass batches.  
He reported he was able to pitch horseshoes, fish and drive 
an automobile.  The examiner noted he walked without 
difficulty.  Range of motion studies revealed neck extension 
from 0 to 35 degrees, flexion of chin to chest, head tipping 
right to 22 degrees, head tipping left to 15 degrees, right 
rotation to 25 degrees, and left rotation to 28 degrees.  It 
was noted there was no real pain, but that motion stopped at 
the end of range.  The examiner stated the Veteran did not 
seem to have particular pain when moving the neck.  Reflexes 
were 3+ in biceps, triceps, and radials.  Sensation on the 
left side of the neck was decreased at C3, but from C2 to T2 
sensation appeared normal.  The diagnoses included a history 
of cervical spine fracture with surgery and limitation of 
motion with symptoms of radicular pain and some sensation 
deficits at C3 on the left.  

On VA artery and vein disorders examination in June 2003, the 
Veteran complained of right leg pain to the whole leg from 
the ankle to the hip.  He reported he was able to walk 150 
yards and also stated that he had been diabetic for ten 
years.  The examiner noted he walked without limp.  There was 
pigment stasis and some pigment change to the right calf.  
There was trace edema on the right, but no varicose veins.  
The foot was warm with some hair on the toes.  There were 
positive reflexes in the knees and ankles.  It was noted he 
felt no cold in the right lateral calf and that he had 
numbness in the L4, L5, and S1 distribution on the right.  
Light touch was diminished to the right foot.  The diagnoses 
included a history of popliteal vein and artery injury with 
repair and residual scar.  The examiner noted there was some 
sensation loss in the right leg possibly due to diabetes, but 
that the Veteran was believed to have adequate arterial and 
venous circulation in the right leg and foot.  It was also 
noted that he reported he had stopped refereeing baseball 
games earlier that year due to problems with his neck and 
leg.  

A November 2004 VA examination report noted the Veteran 
complained of morning neck pain into the shoulders.  He 
estimated his pain at the four or five level on a ten point 
scale described as a constant aching pain with occasional 
throbbing increased with movement or any activity.  He stated 
he had difficulty ambulating and long-term infections in the 
right leg and noted that his right great toe was amputated in 
January 2004.  He also complained of tingling from the elbow 
to the hand and the examiner noted he reported a history of a 
prior injury to the left elbow that could have irritated the 
median nerve to the ring and middle finger.  

An examination revealed the Veteran's left shoulder was 
slightly elevated and there was flattening of the normal 
lordotic curve.  There was significantly decreased cervical 
range of motion with forward flexion to 15 degrees, extension 
to 0 degrees, and right and left lateral flexion to 11 
degrees.  There was no pain or tenderness to palpation.  
Muscle tone was tense and tight.  There was intact sensation 
along the entire upper extremity on the nerve pathways and to 
the dermatomes of the upper extremities.  The examiner noted 
that the Veteran had restricted mobility, but that his lower 
arm symptoms were unlikely radicular symptoms related to the 
cervical spine.  It was noted the Veteran stated that he had 
retired earlier than anticipated from his job and that his 
disabilities affected some of his recreational activities.  

At his personal hearing in July 2006 the Veteran testified, 
in essence, that he had been granted accommodations to 
maintain his employment despite of his disabilities over the 
years.  He also reported that he had developed Charcot foot 
and that had undergone a below-the-knee amputation.  

A VA spine examination in October 2006 revealed neck motion 
to within two inches of the chest with no pain and extension 
to 35 degrees with no pain.  Left and right rotation was to 
20 degrees with pain at the end of motion.  The Veteran 
stated that he experienced more neck pain after use when 
tired and that he had flares which usually resolved within 
two hours.  There was no evidence of spasms.  The diagnosis 
was a history of C3 fracture with fusion from C2 to C6.  An 
October 2006 arteries and veins examination revealed pain and 
less motion in the cervical spine, but the examiner noted 
there was no weakness or numbness to the arms.  An additional 
October 2006 examination report noted the Veteran had a below 
the knee amputation of the right leg due to Charcot foot and 
chronic infection.  The examiner stated that the surgery in 
service on the popliteal artery and vein was more than likely 
responsible for the difficulty in circulation the Veteran 
experienced, but that there was also no question that 
diabetes may have contributed to the disorder.  

An April 2007 rating decision established service connection 
for a right below the knee amputation.  A 40 percent rating 
was assigned.  

On VA neurology examination in November 2008 the Veteran 
complained of increased cervical spine pain and decreased 
mobility.  He reported subjective complaints of radiating 
pain throughout his neck muscles to the head and down the 
back and arms.  He stated he had stiffness and weakness with 
a steady ache estimated at the six level on a ten point 
scale.  He reported flare-ups five days a week at the ten 
level usually lasting for a couple of hours which were 
precipitated by any physical activity.  He denied any 
constant residual numbness or weakness.  He stated he retired 
in 2005 from his factory employment as a laborer because of 
his disabilities and noted that he had been on a 15 pound 
lifting restriction.  He asserted his disabilities had 
affected his employment and that he lost other jobs due to 
his limited neck motion.  He denied the disorder had any 
effect on his recreational activities and denied having had 
any incapacitating episodes over the past year due to his 
cervical spine disability.  

The examiner noted the Veteran was in no acute distress, but 
that he appeared to have lost weight after his recent 
admission to the hospital for bypass surgery.  It was noted 
he had a very straight-appearing neck with loss of normal 
curvature due to fusion.  The muscles appeared taught and 
tense and there was mild tenderness to palpation of the 
paracervical and trapezius muscles.  Range of motion was 
severely limited with forward flexion to 23 degrees without 
pain, extension from 0 to 14 degrees without pain, left 
lateral flexion to 10 degrees without pain, right lateral 
flexion to 16 degrees without pain, left lateral rotation to 
20 degrees with pain at that level, and right lateral 
rotation to 15 degrees with pain at that level.  There was a 
cracking sound, but no additional motion loss on repetitive 
motion studies.  There was objective evidence of painful 
motion and spasm within the musculature and positive 
tenderness.  There was mild weakness.  An examination of the 
upper extremities revealed equal grip strength, bilaterally, 
with normal sensation and intact pulses.  The examiner noted 
that the Veteran had severe limited range of motion of the 
neck and that any type of physical activity would cause 
additional weakness within the arms and additional pain.

Increased Rating Claims
Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

Cervical Spine Disability

During the pendency of this appeal, the spinal regulations 
were amended and the diagnostic codes renumbered effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  
Where the law or regulations governing a claim are changed 
while the claim is pending the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
501
0
 Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as limitation of motion of affected part, as 
arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2008).

5285
Vertebra, fracture of, residuals:

With cord involvement, bedridden, or 
requiring long leg braces
100

Consider special monthly compensation; with 
lesser involvements rate for limited motion, 
nerve paralysis.


Without cord involvement; abnormal mobility 
requiring neck brace (jury mast)
60

In other cases rate in accordance with 
definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity 
of vertebral body.  


NOTE: Both under ankylosis and limited 
motion, ratings should not be assigned for 
more than one segment by reason of 
involvement of only the first or last 
vertebrae of an adjacent segment.

38 C.F.R. § 4.71a, Diagnostic Code 5285 (prior to September 
26, 2003).

5287
Spine, ankylosis of, cervical:

Unfavorab
le
40

Favorable
30
38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to September 
26, 2003).

5290
Spine, limitation of motion of, cervical:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective prior to 
September 26, 2003).

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months.

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months.

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 26, 2003).

The renumbered and amended criteria for disabilities of the 
spine effective September 26, 2003, are as follows:

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).



 Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (effective September 26, 2003).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2008).

   
38 C.F.R. § 4.71, Plate V (2008).
The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2008).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The regulations also provide for separate ratings for chronic 
orthopedic and neurological manifestations of intervertebral 
disc syndrome.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2008).  If the Veteran does not at least meet the 
criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  

Upper Radicular Group Nerves
851
3
All radicular Groups
Paralysis of:
Major
Minor

Complete
90
80

Incomplete:


  Severe
70
60

  Moderate
40
30

  Mild
20
20
861
3
Neuritis.

871
3
Neuralgia.

38 C.F.R. § 4.124a, Diagnostic Codes 8513, 8613, 8713 (2008).

Analysis

Based upon the evidence of record, the Board finds the 
Veteran's service-connected residuals of fracture of the 
cervical spine are manifested by no more than severe 
limitation of motion of the cervical spine or forward flexion 
of 15 degrees or less, including as a result of pain and 
dysfunction.  There is, however, no evidence of ankylosis or 
demonstrable deformity of a vertebral body.  The presently 
assigned 30 percent rating is the maximum schedular rating 
possible for limitation of cervical spine motion under the 
rating criteria effective before or after September 23, 2003, 
without evidence of ankylosis, demonstrable deformity of a 
vertebral body, or intervertebral disc syndrome.  

Although the evidence includes medical evidence indicative of 
upper extremity radiculopathy, the November 2004 VA 
examiner's opinion is persuasive that the Veteran's upper 
extremity symptoms are unrelated to his cervical spine 
disability and that a diagnosis of intervertebral disc 
syndrome is not warranted.  An examination of the upper 
extremities in November 2008 revealed equal grip strength, 
bilaterally, with normal sensation and intact pulses.  The 
Veteran has denied any incapacitating episodes due to a neck 
disability with characteristic neurological symptoms.  The 
probative evidence of record does not demonstrate the 
Veteran's upper extremity neurologic symptoms are due to his 
service-connected cervical spine disorder.  The record also 
shows that the Veteran has nonservice-connected disabilities 
including bilateral carpal tunnel syndrome, diabetes 
mellitus, and a prior left elbow injury that are more likely 
etiological causes for his reported symptoms.  Therefore, the 
Board finds the Veteran's claim for higher or "staged" 
ratings for the residuals of a fracture of the cervical spine 
must be denied.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder, that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran's service-connected 
cervical spine disorder is adequately rated under the 
available schedular criteria.  The objective findings of 
physical impairment are well documented.  Although the 
Veteran claims he retired early, in part, because of his 
cervical spine disability, the Board finds the overall 
evidence of record is not indicative of a marked interference 
with employment as a result of this disorder.  It is 
significant to note that the Veteran was employed and 
apparently involved in strenuous recreational activities as a 
referee prior to his retirement and below the knee 
amputation.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim for an 
increased rating.

Right Popliteal Artery and Vein Disability

711
4
Arteriosclerosis obliterans:
Ratin
g

Ischemic limb pain at rest, and; either deep 
ischemic ulcers or ankle/brachial index of 0.4 or 
less
100

Claudication on walking less than 25 yards on a 
level grade at 2 miles per hour, and; either 
persistent coldness of the extremity or 
ankle/brachial index of 0.5 or less
60

Claudication on walking between 25 and 100 yards 
on a level grade at 2 miles per hour, and; trophic 
changes (thin skin, absence of hair, dystrophic 
nails) or ankle/brachial index of 0.7 or less
40

Claudication on walking more than 100 yards, and; 
diminished peripheral pulses or ankle/brachial 
index of 0.9 or less
20
Note 1: The ankle/brachial index is the ratio of the systolic 
blood pressure at the ankle (determined by Doppler study) 
divided by the simultaneous brachial artery systolic blood 
pressure. The normal index is 1.0 or greater.
Note 2: Evaluate residuals of aortic and large arterial 
bypass surgery or arterial graft as arteriosclerosis 
obliterans.
Note 3: These evaluations are for involvement of a single 
extremity. If more than one extremity is affected, evaluate 
each extremity separately and combine (under §4.25), using 
the bilateral factor (§4.26), if applicable.
38 C.F.R. § 4.104, Diagnostic Code 7114 (2008).

Based upon the evidence of record, the Board finds the 
Veteran's service-connected laceration of the right popliteal 
artery and vein is manifested by no more than claudication on 
walking more than 100 yards and diminished peripheral pulses 
or ankle/brachial index of 0.9 or less.  The Board notes that 
the present 20 percent rating has been in effect for more 
than 20 years and that his disability rating is protected.  
38 C.F.R. § 3.951 (2008).  Service connection has been also 
established for the Veteran's right lower extremity below the 
knee amputation and the Veteran is in receipt of a 40 percent 
rating for that disability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5165 (2008).  Although it is unclear whether an 
increased rating for any present residual symptoms due to the 
service-connected laceration of the right popliteal artery 
and vein is prohibited as a result of the amputation rule 
under 38 C.F.R. § 4.68 (2008), the evidence does not 
demonstrate the disorder is manifested by symptoms warranting 
a higher rating under diagnostic code 7114.  Therefore, the 
Board finds the Veteran's claim for higher or "staged" 
ratings must be denied.  The preponderance of the evidence is 
against the claim.

ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of fracture of the cervical spine is denied.

Entitlement to a rating in excess of 20 percent for 
laceration of the popliteal artery and veins is denied.




REMAND

A review of the record shows the Veteran was adequately 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his remaining claim in 
May 2008 and January 2009.  He was notified that the VCAA 
notice requirements applied to all elements of a claim in 
March 2006.

As a statement of the case has not been issued from the 
Veteran's disagreement with the April 2007 rating decision 
granting entitlement to an increased 10 percent evaluation 
for headaches residuals of fractures of the cervical spine, 
the Board finds additional development as to this matter is 
required.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

The Veteran should be provided a 
statement of the case on the issue of 
entitlement to a rating in excess of 10 
percent for headaches associated with 
residuals of fractures of the cervical 
spine, prior to November 28, 2008, and 
in excess of 30 percent thereafter.  He 
should be apprised that to perfect the 
appeal on this issue for Board review 
he must submit a substantive appeal.  
The requisite period of time for a 
response should be allowed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


